                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
          Plaintiff,

v.                                                Case No. 10-10104-JTM

JESUS MALDONADO-ORTEGA,
          Defendant.

                            MEMORANDUM AND ORDER

       This matter is before the court on the defendant’s request for the appointment of

a representative from the Federal Public Defender’s Officer (Dkt. 49) to assist with a

determination of whether defendant is entitled to relief pursuant to Rehaif v. United States,

588 U.S. __, 139 S.Ct. 2191 (2019). On June 27, 2019, Chief United States District Judge

Julie A. Robinson signed Standing Order 19-2 In re: Rehaif v. US, 588 U.S. __, No. 17-9560

(2019). Standing Order 19-2 appoints the Office of the Federal Public Defender for the

District of Kansas to represent any defendant previously determined to have been

entitled to appointment of counsel, or who is now indigent, to determine whether that

defendant is qualified to seek relief under the Rehaif decision. Defendant was previously

determined to have been entitled to appointment of counsel and was represented by the

Office of the Federal Public Defender in prior proceedings in this matter.

       Pursuant to Standing Order 19-2, the court appoints the Office of the Federal

Public Defender to determine whether defendant qualifies to seek relief under the Rehaif

decision. If the Federal Public Defender’s Office determines that there is a prohibitive

conflict of interest, the Office shall so notify this court, who may then appoint a member
of the Criminal Justice Panel to represent defendant. Any such appointment shall be to

determine whether defendant qualifies for any post-conviction relief pursuant to Rehaif,

and, if so, to assist defendant in obtaining such relief. The appointment shall terminate

upon a determination by counsel that defendant is not eligible for relief under Rehaif, or,

if eligible for relief, upon exhaustion of defendant’s post-conviction remedies.

      IT IS SO ORDERED.

      Dated this 6th day of November, 2019.

                                         /s/J. Thomas Marten
                                         THE HONORABLE J. THOMAS MARTEN
                                         UNITED STATES DISTRICT COURT




                                            2
